Dismissed and Memorandum Opinion filed August 28, 2012.




                                        In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00562-CV

                        KIMBERLY MITCHELL, Appellant

                                           V.

              SOCIAL SECURITY DEPARTMENT, MS. BARRIOS,
              KERRIE MOONEY, and AISHA SEWELL, Appellees


                      On Appeal from the 270th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2010-36435


                  MEMORANDUM                          OPINION

      On June 11, 2012, appellant filed a pro se notice of appeal in an apparent attempt
to appeal a dismissal order signed February 9, 2012. No clerk’s record has been filed in
this appeal. The clerk responsible for preparing the record informed the court appellant
did not make arrangements to pay for the record. We have not been notified that appellant
has claimed or established indigence so that she may proceed on appeal without the
advance payment of costs. See Tex. R. App. P. 20.1.
          On July 19, 2012, notification was transmitted to all parties of the court’s intention
to dismiss the appeal for want of prosecution unless, within fifteen days, appellant paid or
made arrangements to pay for the record and provided this court with proof thereof. See
Tex. R. App. P. 37.3(b). Appellant has not provided this court with proof of payment or
payment arrangements for the record. Nor has she filed any other response to this court’s
notice.

          Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.




                                                2